Citation Nr: 1418351	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  12-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished grave marker.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Merchant Marine from November 1943 to December 1946, which included service during World War II.  The appellant is the Veteran's surviving brother.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decisional letter of the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site, in Nashville, Tennessee.

The Board notes that in May 2012, the appellant submitted additional evidence which corroborated evidence already of record showing that the Veteran served aboard the SS Flight Command during World War II.  This evidence also included a DD Form 215, which amended the dates of the Veteran's active service shown on his DD Form 214.  The Board finds that this evidence is not pertinent to the present matter on appeal, as the nature of this evidence turns on whether the Veteran had qualifying service for the purpose of VA benefits, which is not in dispute as the evidence previously demonstrated service with the Merchant Marine during the requisite time period.  38 C.F.R. § 3.7(x)(15).  Therefore, the May 2012 submission has no bearing on the appellate issue and no waiver of any procedural right with respect to this submission is needed.  See 38 C.F.R. § 20.1304(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The record also reflects the appellant has raised a claim of entitlement to a United States flag for burial purposes.  This issue has not been adjudicated and is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran died in August 1956.

2.  The Veteran is buried at a private cemetery in a grave marked by a privately purchased headstone.


CONCLUSION OF LAW

The legal criteria for establishing entitlement to a Government-furnished grave marker for a Veteran buried in a private cemetery in a grave marked with a private headstone or marker are not met.  38 U.S.C.A. § 2306 (West 2002); 38 C.F.R. § 38.631 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This claim is limited to statutory interpretation.  Therefore, the notice provisions of VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Legal Criteria and Analysis

The Veteran served as a Merchant Marine, with 	qualifying service during World War II.  He died in August 1956.  The appellant is the Veteran's brother.  He seeks a VA-furnished flat bronze marker for the Veteran's grave in a private cemetery.  The Veteran's grave is marked by a privately purchased headstone.

Governing law provides that (if the individual requesting certified that a headstone or marker will be placed on the grave for which it was requested) VA will furnish a headstone or marker for the grave of a veteran who: (1) Died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery.  See 38 U.S.C.A. § 2306; 38 C.F.R. § 38.361.  Additionally, VA is authorized to furnish a headstone or marker for certain unmarked graves of soldiers.  38 U.S.C.A. § 2306(a).

The critical facts in this case are not in dispute.  The Veteran is buried in a private cemetery (in a grave marked by a privately purchased headstone); by virtue of his "Veteran" status he was eligible for burial in a national cemetery (See 38 U.S.C.A. § 2402); and the Veteran died in August 1956.

First, the evidence demonstrates that the Veteran's gravesite is currently marked and accordingly he is not entitled to a headstone or marker under 38 U.S.C.A. § 2306.  

Second, the Veteran in this case died in 1956, well prior to November 1, 1990, the date after which veterans with marked graves may obtain an additional headstone or marker. See 38 C.F.R. § 38.631(a), (b). Accordingly, the Board finds that a Government-issued headstone or marker under this provision for a marked grave is not warranted. 

While the Board acknowledges the Veteran's service during World War II aboard the SS Flight Command in support of D-Day operations, and further acknowledges the sympathetic nature of the arguments submitted in favor of the present appeal - the honoring and memorializing of our Nation's veterans is a central tenet of VA's mission and the appellant's request to replace an older headstone is understandable.  Despite such a noble assertion, such a change is not within the Board's jurisdiction as it has no authority to award benefits not authorized by law, regardless of meritorious service.  See 38 U.S.C.A. §§ 511, 7104; See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (VA cannot "extend...benefits out of sympathy for a particular veteran" and further noting that a law that is plain is binding, and leaves nothing for interpretation.  [VA] must give effect to congressional intent.).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  The appeal in this matter must be denied for lack on entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a Government-furnished headstone or grave marker is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


